DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ALONSO PIERRE,
                             Appellant,

                                   v.

              INFINITY AUTO INSURANCE COMPANY,
                       a foreign corporation,
                              Appellee.

                             No. 4D21-2168

                             [July 21, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CONO18009080 (70).

  Joseph R. Dawson of the Law Offices of Joseph R. Dawson, P.A., Fort
Lauderdale, for appellant.

  Gladys Perez Villanueva, Miami Springs, and Leslie M. Goodman of the
Law Offices of Leslie M. Goodman and Associates, Miami, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.